—Judgment, Supreme Court, New York County (Beverly Cohen, J.), entered November 1, 1995, which denied petitioner’s application brought pursuant to CPLR article 78 to annul respondent’s determination denying his application for a pistol permit and dismissed his petition, unanimously affirmed, without costs.
Petitioner, a retired officer of the United States Justice Department, Bureau of Prisons, is not a retired police officer or peace officer within the meaning of the Criminal Procedure Law, notwithstanding the fact that, prior to his retirement, petitioner, as an active Federal law enforcement officer, possessed certain powers possessed by peace officers (see, CPL 2.15 [15]). Respondent has broad discretion to determine its own policies with regard to issuance of permits to retired law enforcement personnel (see, Matter of Caruso v Ward, 160 AD2d 540, lv denied 76 NY2d 706), and is under no obligation to treat petitioner as if he were a retired police officer or peace officer. Concur—Milonas, J. P., Wallach, Kupferman, Tom and Andrias, JJ.